Holmes, J.
The only facts relied on to constitute a trust in favor of the Bowdoin Square Baptist Church, in respect to the *404land on which the meeting-house stands, are that the steps were taken which are usual in this Commonwealth when a body of persons intend to build a meeting-house for public worship. Contributions were taken up from the members of the different congregations of the same denomination, “ for the purpose of erecting a meeting-house for the use of a Baptist church to be afterwards formed to worship in said house.” Land was bought, and a meeting-house built with the funds collected, aided by a mortgage of the land. Then a church was formed. Then the pews were sold by auction, and the proprietors formed a corporation under the St. of 1840, c. 62. Finally, the committee that held the land conveyed it to the corporation by a simple deed, expressing no trust. There are averments of certain expenditures by the church, which allowed it to use the meetinghouse, but these were not relied on, and do not affect the case.
It is too well settled to admit of argument, that the foregoing facts do not make the legal corporation a trustee for the church, either by force of Pub. Sts. c. 38, § 3, (Gen. Sts. c. 30, § 3, Rev. Sts. c. 20, § 3, St. 1834, c. 183, § 1, St. 1799, c. 87, § 1,) or otherwise. Clark v. Quincy Evangelical Society, 12 Gray, 17. Baker v. Fales, 16 Mass. 488. Stebbins v. Jennings, 10 Pick. 172, 186. North Bridgewater Congregational Society v. Waring, 24 Pick. 304. Parker v. May, 5 Cush. 336, 349. Attorney General v. Merrimack Manuf. Co. 14 Gray, 586. Packard v. Ames, 16 Gray, 327. Hamblett v. Bennett, 6 Allen, 140, 145. In re New South Meeting-Souse, 13 Allen, 497. Old South Society v. Crocker, 119 Mass. 1, 25. In whatever sense and to whatever extent the Bowdoin Square Baptist Society is charged with a duty to apply its property for purposes of public worship, public worship “is a parish purpose, and not a church purpose.” Parker v. May, 5 Cush. 336, 347. The cases generally present questions between parishes and churches, but the argument is stronger in the case of incorporated proprietors, if for no other reason, because it is expressly provided by St. 1840, c. 62, § 3, (Pub. Sts. c. 38, § 28,) that “ the annual income of all the real and personal estate held by such corporation shall be applied to parochial purposes.”
It follows, that those of the plaintiffs who sue only in right of the church have no case against the society on general grounds. *405They make a further claim on the ground that the defendant lessee, the Massachusetts Baptist Convention, owns certain pews bequeathed to it by one Wilbur, with the following provision: “ The Bowdoin Square Baptist Church and Society, now worshipping in said house, to have the free use and control of the said pews and property as they now have, so long as the said church shall continue a religious and ecclesiastical body holding the doctrines and sentiments in its articles of faith, and worship in said house.” Conceding for the moment that this is not a gift for the benefit of the society alone, the gift is a gift of pews, and the rights conveyed to any one are only pew-holders’ rights, and these we have to consider with reference to the other plaintiffs.
We assume that the plaintiffs Warner and Brown intend to describe themselves as pew-holders. We assume that, as pew-holders, they are also members of the corporation. In In re New South Meeting-House, 13 Allen, 497, it was decided that the majority of the corporation could not sell the chur'ch property, and divide it among the members as of right, against the will of a minority, who insisted that it should still be applied to purposes of public worship, and that if the court had power to authorize them to do so, which was doubted, it would not, unless a clear case of expediency was made out. See also Old South Society v. Crocker, 119 Mass. 1, 27. It may be asked whether, if the majority cannot divert the meeting-house from purposes of public worship by a sale and a distribution of the proceeds among themselves, they can do so any more by a conveyance of it to a third person for a nominal consideration. Perhaps it would be enough to say, that, so far as the question has any relevancy to this case, it is settled as against a minority of members not pew-owners by Clark v. Quincy Evangelical Society, 12 Gray, 17, which is not necessarily overruled by the cases last cited. It will be noticed further, that the rights attributed to the minority by In re New South Meeting-House and Old South Society v. Crocker are attributed to them as members of the corporation, and not as pew-owners.
But however this may be, the case made by the bill, and the relief sought, do not raise the question. It is not alleged or suggested that the purpose or effect of the lease is or can be *406to divert the use of the premises from public worship. The lessee is a corporation bound to - apply its property “ to the sole use and purpose of diffusing Christian knowledge,” (St. 1807, c. 62, § 2.) and is under the control of the Baptist denomination. What is alleged is, that it is intended to deprive the Bowdoin Square Baptist Church of its right to worship in the meetinghouse. No relief is sought against the use of the meeting-house for other purposes than those of public worship, but the prayers are directed mainly to the restoration of the Bowdoin Square Church to the use and management of the property. The plaintiffs’ construction of their bill is that this is its only object; for they base their answer to the objection of multifariousness on the proposition that the only purpose of the bill is to enforce a trust against the society on behalf of the church. If that is the only object of the plaintiff pew-owners, the answer is, that, if the church as such has no right to such use and management, it cannot be that a member of the corporation, or a pew-owner, who has not even the interest of membership in the church, has a right to require that it shall be allowed that management. Indeed, no such argument was addressed to us.
The plaintiffs’ construction of their bill, which we accept so far as material, makes it unnecessary to consider what would be the rights of a pew-owner who was disturbed in the use or occupation of his pew. There is no averment that any such disturbance is proposed, or that the estate of any pew-holder is in danger of being lost; Clark v. Quincy Evangelical Society, 12 Gray, 17; and if there were, it is not the object of the bill to prevent it.
So as to the prayer that the Massachusetts Baptist Convention may be enjoined from interfering with the full and free use by the church of the pews bequeathed to the convention. We are not asked to deal with this prayer on the footing of a distinct case against the Baptist Convention alone, or otherwise than as incidental to the general attempt to establish a trust of the land in favor of the church. But, further, as we have decided that the society does not hold its property generally in trust for the church, the bequest of these pews gives the society equal rights in them with the church, and the argument is strong, that, so far as the convention is a trustee, it is a trustee for the society *407alone. See Baker v. Fales, 16 Mass. 488; Wood v. Cushing, 6 Met. 448.
It might be suggested that this lease required the sanction of this court, on the principles laid down in Old South Society v. Crocker, 119 Mass. 1. We do not consider whether what is there said as to sales applies to a lease like the present, or to corporations of proprietors under St. 1840, c. 62. It is enough that the suggestion is foreign to the purposes of the bill, and that, if it was made, the plaintiffs would not be entitled to relief by injunction, when, so far as appears, there is no reason why any discretionary power that the court may possess should not be exercised in favor of the lease upon application by the society.
The allegation in the bill, to the effect that among the persons who voted for the lease were some to whom pews were conveyed for a nominal consideration, does not show that they did not get a good title, or that the majority of those present and voting other than the above mentioned were not in favor of the lease; First Parish in Sudbury v. Stearns, 21 Pick. 148; Christ Church v. Pope, 8 Gray, 140; or that the votes were challenged as illegal when they were received. First Parish in Sutton v. Cole, 3 Pick. 232. It is unnecessary to consider whether these matters, if alleged, would be material to this bill.

Demurrer sustained.